Citation Nr: 0924624	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1968 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2008 the Board 
remanded the claim for additional development.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In June 2009, the Veteran's accredited representative waived 
RO consideration of his additional evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran was not exposed to herbicides while on active 
duty in Thailand and Korea.

3.  The evidence of record demonstrates the Veteran's 
prostate cancer is not a result of any established event, 
injury, or disease during active service.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may service incurrence of prostate cancer be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in April 2005 and May 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Board notes that the Veteran has not been afforded a VA 
Compensation and Pension Examination in connection with his 
claim.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that the duty to 
assist does not require an additional VA Compensation and 
Pension Examination.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, 
the evidence of record clearly shows that the Veteran has a 
diagnosis of prostate cancer.  However, there is no evidence 
which gives any indication that the Veteran had any signs, 
symptoms, or diagnoses of prostate cancer while on active 
duty.  Additionally, as will be discussed further below, 
there is no evidence that the Veteran was exposed to 
herbicides while on active duty.  The Veteran's available 
service treatment records and private treatment records have 
all been associated with the claims file, and the Board finds 
that there is sufficient competent medical evidence of record 
to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including malignant tumors, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Certain disorders associated with herbicide agent exposure in 
service, including prostate cancer, may also be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (e) (2008).  Veterans diagnosed 
with an enumerated disease who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

Service personnel records show that the Veteran's military 
occupational specialties were air cargo specialist, vehicle 
operations supervisor, and law enforcement supervisor.  He 
was stationed at Kimpo, Korea from August 1968 to 
January 1970.  Additionally, he was stationed at the Korat 
Royal Thai Air Force Base, Thailand from January 1970 to 
January 1971.  Service treatment records were negative for 
any signs, symptoms, or treatment for prostate cancer.

A private treatment record for a biopsy performed in May 2004 
reveals that the Veteran had an adenocarcinoma of the 
prostate.  Additional private treatment records from 2004 
through 2007 show ongoing treatment for prostate cancer.

The Veteran's spouse, M.B.S., stated in February 2008 that 
the Veteran had temporary duty assignments to Vietnam while 
he was stationed in Thailand and Korea.  She also said that 
the Veteran spent time close to the demilitarized zone while 
in Korea.  She added in an undated statement that it was a 
common occurrence for the Air Force to not make out orders 
for temporary assignments.  She reiterated that her husband 
had been to Vietnam.

The Veteran's son, T.K.S., remarked in an undated statement 
that his father was in Vietnam.

The Veteran stated in May 2009 that during the Vietnam era, 
operations were not conducted by the book.  He said that when 
he traveled from Korea to Thailand on a government contracted 
plane, they stopped in Vietnam.  He said that he departed the 
plane, and after six to eight hours, he returned to the 
plane.  He said that while serving in Korea, he cleaned and 
loaded aircraft combat equipment that was used around the 
demilitarized zone.

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's prostate cancer is not a result of any established 
event, injury, or disease during active service.  The service 
treatment records are negative for any signs, symptoms, or 
treatment of prostate cancer.  According to the evidence of 
record, the Veteran was first diagnosed with prostate cancer 
in 2004-16 years after the Veteran left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Additionally, none of 
the competent medical evidence of record provides a link 
between the Veteran's currently diagnosed prostate cancer and 
any sign, symptom, or incident that occurred during the 
Veteran's active service.  Thus, entitlement to service 
connection on a direct basis for prostate cancer is not 
warranted.

The Veteran left active duty in 1988.  The first evidence of 
prostate cancer appears in the evidence of record in 2004.  
As the prostate cancer did not manifest itself within one 
year after the Veteran left active duty, service connection 
for prostate cancer cannot be established on a presumptive 
basis under 38 U.S.C. §§ 3.307, 3.309 (2008).

The Board has also considered whether service connection for 
prostate cancer should be awarded on a presumptive basis 
secondary to herbicide exposure.  In this case, the claims 
file does not contain any evidence which definitively places 
the Veteran in the Republic of Vietnam during the time period 
for which exposure to herbicides is legally presumed.  
Although the Veteran maintains that he spent several hours in 
Vietnam during a stop-over, his service personnel records do 
not reflect any time spent in Vietnam, while the same records 
provide excellent documentation of the time he spent in 
Thailand and Korea.  

The Board notes that herbicides, including Agent Orange, were 
sprayed in areas of Thailand.  According to a letter from the 
Assistant Secretary of Defense dated January 6, 2003, records 
at the United States Army Center for Unit Records Research 
(USACURR) state that in 1964 and 1965, there was a large-
scale test program in Thailand to determine effectiveness of 
herbicide agents in defoliation of upland forest or jungle 
vegetation representative of Southeast Asia.  Also in 1964 
and 1965 at the  Replacement Training Center of the Royal 
Thai Army near Pranburi, Thailand, an extensive series of 
tests were conducted in collaboration with the Military 
Research and Development Center of Thailand to perform onsite 
evaluation of phytotoxic chemicals on vegetation in Southeast 
Asia.  Unfortunately, military records show that the veteran 
did not arrive in Thailand until 1970.  As the Veteran did 
not serve on active duty in the specified areas of Thailand 
during the specific times when Agent Orange was sprayed, 
exposure to herbicides cannot be presumed.

Additionally, the Board notes that herbicides, including 
Agent Orange, were sprayed in areas of Korea.  According to a 
letter from the Assistant Secretary of Defense dated January 
6, 2003, records at the United States Army Center for Unit 
Records Research (USACURR) state that on July 23 and 24, 
1968, Hyvar XWS, Urox B, Urox Oil concentrate (liquids), 
Bromacil, Tandex, Urox 22 (solids), were tested in the 
vicinity of the Third Brigade, Second Division area of Korea 
for their effectiveness in the clearing of vegetation.  The 
same chemicals were employed through the month of August 1968 
in the area of the Second and Fourth Brigades, Second 
Division, in Korea.  On October 3, 1968, the same chemicals 
were again employed in the vicinity of the Third Brigade, 
Second Division, in Korea.  Service personnel records show 
that while the Veteran served in Korea from August  1968 to 
January 1970, he was stationed with the 611 Military Aircraft 
Support Squadron-not the Second, Third, or Fourth Brigades 
of the Second Division.  As the Veteran did not serve on 
active duty in the specified areas of Korea at the specific 
places were herbicides were sprayed, exposure to herbicides 
cannot be presumed.

The Veteran has submitted a page from the "Agent Orange 
Review" which states that all Vietnam-era veterans who 
served who served in Korea 1968-1969 are eligible to receive 
an Agent Orange Registry health examination.  While this 
article indicates that the Veteran may be eligible to receive 
a health examination, it does not show that the Veteran 
served in the specific areas where herbicides were sprayed at 
the times that they were employed in Korea.

Statements from the Veteran's spouse and son state that he 
had been to Vietnam.  Unfortunately, neither M.B.S. nor 
T.K.S. actually saw the Veteran set foot in the Republic of 
Vietnam.  Therefore, neither statement can definitively place 
the veteran in Vietnam during his active service.

The Veteran also has claimed that on his initial flight from 
Korea into Thailand, he flew on a plane that stopped in 
Vietnam for six to eight hours.  Unfortunately, there is no 
evidence of record other than the Veteran's own assertions 
that he got off of a plane during a stopover in the Republic 
of Vietnam.

Without competent evidence that definitively places the 
Veteran within the Republic of Vietnam during his active duty 
service, service connection for prostate cancer cannot be 
established on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


